               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANCIS JOSEPH CARETTI JR.,                         No. 4:17-CV-00268

               Plaintiff,                           (Judge Brann)

      v.                                            (Magistrate Judge Saporito)

THOMAS J. DOERR, et al.,

               Defendants.

                                        ORDER

                                    APRIL 30, 2019

 1.        On February 13, 2017, Plaintiff filed a Complaint. ECF No. 1.

 2.        On April 21, 2017, Plaintiff filed an Amended Complaint. ECF No. 8.

 3.        On April 9, 2019, Magistrate Judge Joseph F. Saporito, Jr. recommended

           dismissing Plaintiff’s complaint as frivolous and for failure to state a claim

           upon which relief can be granted.         Magistrate Judge Saporito also

           recommended that the case be closed. ECF No. 9.

 4.        Neither party has objected to that recommendation.
    5.     This Court has reviewed Magistrate Judge Saporito’s Report and

           Recommendation and has determined that “there is no clear error on the

           face of the record.”1

    6.     Therefore, IT IS HEREBY ORDERED that:

           a.      Magistrate Judge Saporito’s Report and Recommendation, ECF No.

                   9, is ADOPTED,

           b.      Plaintiff’s Amended Complaint is DISMISSED as frivolous and for

                   failure to state a claim upon which relief can be granted, and

           c.      The Clerk of Court is directed to CLOSE this case.



                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




1
    See Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)
    (“When no timely objection is filed [to a Report and Recommendation], the court need only
    satisfy itself that there is no clear error on the face of the record in order to accept” it.).
